Title: To James Madison from Colin and James Ross, 19 May 1803
From: Ross, Colin,Ross, James
To: Madison, James


Sir
Fredg. 19th. May 1803
We wrote you the 19th. Decr. and are since without being favor’d with any of yours. Your Richmond tobo was ship’d in the Magistrate for London & hope is ’ere now arrived how soon we hear of it you shall be advis’d. Agreable to Mr. Macon’s request on the 5th. Ulto. we charg’d you & credited him with One Hundred Pounds Currency on accot. of the Shipment p. the Magistrate.
We are now loading a Ship at Norfolk which will sail the first or second week in June if it suits you to ship the Tobacco at Roystons We. we will send it down or if you wish it; can send half the Crop to Liverpool by a Ship we expect to have in that River in all July. The Vessel at Norfolk for London belongs in part to ourselves & if you wish to import any article our C.R. will buy them & the freight shall be made low. With much respect We remain Sir Your mo Ob Servts.
Colin & James Ross
 

   
   RC (DLC).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:202–3.


